DETAILED ACTION
Claims 21-40 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 21-22, 24-29, 31-36 and 38-40 are allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with luila Graf on 9/22/21.

In the Claims

21.	(Currently Amended) A computer-implemented method comprising:
receiving, by operation of a middleware system, first information in a first format corresponding to a first application, wherein the middleware system comprises a set of protocol adapters for receiving information corresponding to a plurality of applications through a plurality of protocols, the information being in a plurality of different formats; 

applying, by operation of the middleware system, a plurality of integration logic programming (ILP) patterns to the converted first information, the plurality of ILP patterns representing application integration semantics using a logic programming language, wherein one of the plurality of ILP patterns comprises a message filter, configured to route the converted first information based on a set of facts within the converted first information; 
generating, by operation of the middleware system, a reduced set of intermediate results as aggregated information in response to applying a first ILP pattern of the plurality of ILP patterns to the first information and a second ILP pattern of the plurality of ILP patterns to second information corresponding to a second application to generate the intermediate results, wherein the first application and the second application run on different systems and use different database solutions, computer languages, or data formats; and 
outputting, by operation of the middleware system, the aggregated information in a target format corresponding to a target application.

22.	(Previously Presented) The method of claim 21, wherein the first ILP pattern of the plurality of ILP patterns comprises DATALOG or PROLOG.

23.	(Cancelled) 

24.	(Previously Presented) The method of claim 21, wherein one of the plurality of ILP patterns comprises a content filter configured to remove a portion of the converted first information before routing the converted first information. 

25.	(Previously Presented) The method of claim 21, comprising defining the plurality of ILP patterns by representing application integration semantics using the logic programming language.



27.	(Previously Presented) The method of claim 21, wherein the first format is Extensible Markup Language (XML), JAVASCRIPT Object Notation (JSON), Java, or C#, and the canonical data model format is DATALOG, PROLOG, or Structured Query Language (SQL).

28.	(Currently Amended) A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to:
receive, by operation of a middleware system, first information in a first format corresponding to a first application, wherein the middleware system comprises a set of protocol adapters for receiving information corresponding to a plurality of applications through a plurality of protocols, the information being in a plurality of different formats;
convert the first information in the first format into converted first information with a canonical data model format; 
apply a plurality of integration logic programming (ILP) patterns to the converted first information, the plurality of ILP patterns representing application integration semantics using a logic programming language, wherein one of the plurality of ILP patterns comprises a message filter, configured to route the converted first information based on a set of facts within the converted first information; 
generate a reduced set of intermediate results as aggregated information in response to applying a first ILP pattern of the plurality of ILP patterns to the first information and a second ILP pattern of the plurality of ILP patterns to second information corresponding to a second application to generate the intermediate results, wherein the first application and the second application run on different systems and use different database solutions, computer languages, or data formats; and 
output the aggregated information in a target format corresponding to a target application. 

29.	(Previously Presented) The non-transitory, computer-readable medium of claim 28, wherein the first ILP pattern of the plurality of ILP patterns comprises DATALOG or PROLOG.

30.	(Cancelled). 

31.	(Previously Presented) The non-transitory, computer-readable medium of claim 28, wherein one of the plurality of ILP patterns comprises a content filter configured to remove a portion of the converted first information before routing the converted first information.

32.	(Previously Presented) The non-transitory, computer-readable medium of claim 28, comprising instructions to define the plurality of ILP patterns by representing application integration semantics using the logic programming language. 

33.	(Previously Presented) The non-transitory, computer-readable medium of claim 28, wherein applying the first ILP pattern of the plurality of ILP patterns to the first information comprises applying a composited ILP pattern to allow extended logic programming processing, the composited ILP pattern comprises two or more ILP patterns.

34.	(Previously Presented) The non-transitory, computer-readable medium of claim 28, wherein the first format is Extensible Markup Language (XML), JAVASCRIPT Object Notation (JSON), Java, or C#, and the canonical data model format is DATALOG, PROLOG, or Structured Query Language (SQL). 

35.	(Currently Amended) A system, comprising:
	a memory;
	at least one hardware processor interoperably coupled with the memory and configured to:

convert the first information in the first format into converted first information with a canonical data model format; 
apply a plurality of integration logic programming (ILP) patterns to the converted first information, the plurality of ILP patterns representing application integration semantics using a logic programming language, wherein one of the plurality of ILP patterns comprises a message filter, configured to route the converted first information based on a set of facts within the converted first information; 
generate a reduced set of intermediate results as aggregated information in response to applying a first ILP pattern of the plurality of ILP patterns to the first information and a second ILP pattern of the plurality of ILP patterns to second information corresponding to a second application to generate the intermediate results, wherein the first application and the second application run on different systems and use different database solutions, computer languages, or data formats; and 
output the aggregated information in a target format corresponding to a target application. 

36.	(Previously Presented) The system of claim 35, wherein the first ILP pattern of the plurality of ILP patterns comprises DATALOG or PROLOG.

37.	(Cancelled). 

38.	(Previously Presented) The system of claim 35, wherein one of the plurality of ILP patterns comprises a content filter configured to remove a portion of the converted first information before routing the converted first information. 

39.	(Previously Presented) The system of claim 35, wherein applying the first ILP pattern of the plurality of ILP patterns to the first information comprises applying a composited ILP pattern to allow extended logic programming processing, the composited ILP pattern comprises two or more ILP patterns.

40.	(Previously Presented) The system of claim 35, wherein the first format is Extensible Markup Language (XML), JAVASCRIPT Object Notation (JSON), Java, or C#, and the canonical data model format is DATALOG, PROLOG, or Structured Query Language (SQL).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193